EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on 3rd May 2021 (hereinafter “May Communication”).
The application has been amended as follows: 
1.	(Previously Presented) A payment device comprising:
a payment device memory;
a contactless interface including an antenna;
a contact interface including a plurality of electrical contacts;
at least one payment device processor coupled to the payment device memory, the contactless interface, and the contact interface; and
a body portion mounting the memory, the contact interface, the contactless interface, and the at least one payment device processor, the body portion having a card form factor;
wherein the at least one payment device processor is operative to:
implement one or more security mechanisms to the contact and contactless interfaces of the payment device, wherein the contactless interface and the contacted interface are further configured to provide access to the payment device memory;
disable the contactless interface prior to mailing of the device;

receiving a read record command at the contact interface; and
providing, via the contact interface, to a quality control bureau, at least one record of the contactless data listed in the read record command, based on a read record filter corresponding to the contact interface, wherein the read record filter is executed to implement the one or more security mechanisms on the contact and contactless interfaces by allowing the read record command to read records in accordance with the read record filter;
while the contactless interface is disabled, after the device is received by an end user subsequent to the mailing of the device, conduct a transaction with the contact interface; and
responsive to conducting the transaction with the contact interface while the contactless interface is disabled, enabling the contactless interface.
2.-3.	(Cancelled)
4.	(Currently Amended) The payment device of claim 1, wherein the at least one payment device processor personalizes the 
5. -6.	(Cancelled)

8.	(Cancelled) 
9.	(Original) The payment device of claim 1, wherein a separate security mechanism is implemented onto each interface.
10.	(Currently Amended) The payment device of claim 1, wherein each of the one or more security mechanisms provides a set of instructions to the 
11.	(Cancelled)
12.	(Previously Presented) The payment device of claim 1, wherein at least one of the security mechanisms, for the contactless interface, among the one or more security mechanisms, contains one or more short file identifiers and one or more record numbers identifying one or more records which contain data restricted to the contact interface.
13.-17. (Cancelled)
18.	(Previously Presented) The payment device of claim 1, wherein the at least one payment device processor prevents a reading of all of files and records that are listed in at least one of the one or more read record filters.
19. 	(Cancelled)
20.	(Previously Presented) The payment device of Claim 12, wherein the restricted data includes cardholder name.

Reasons for Allowance
Claims 1, 4, 7, 9-10, 12, 18 and 20 are allowed. 
The following is the prior art of record and an examiner’s statement of reasons for allowance: 
Veil (US 6,092,202, hereinafter "Veil")
Cimino (US 2008/0126398, hereinafter "Cimino")
Atkin (US 2009/0041626, hereinafter "Atkin")
The art of Veil generally discloses a method and system for secure transactions. The method and system comprise a security co-processor and an interface for interfacing the security co-processor to a host computer system. The method and system wherein secure transaction processing is performed locally in the security co-processor and non-secure transaction processing is performed in the host computer system. The method and system further include means for providing trusted input coupled to the security co-processor. In addition, the method and system include a second interface coupled to the security co-processor for receiving sensitive data from a smart card, and a trusted display coupled to the security co-processor for providing true transaction information. One advantage of the method and system in accordance with the present invention is that transactions are protected from unauthorized intrusion and, in addition, participation is proven so that transactions cannot be repudiated. Another advantage is that the method and system maintain compatibility with smart cards technology. Yet another advantage is that, because the security co-processor has functionality, smart cards require built-in functionality only for storing sensitive data including account number and private-key and for providing 
The art of Cimino generally discloses an IC card that is configured to receive personalization commands which are used to transmit data to the IC card. An access control list is associated with the data. The data is stored in the IC card in a record structure that includes a plurality of entries. The access control list is stored in the IC card in the record structure. The personalization commands include a card personalization specification (CPS). 
The art of Atkin generally discloses a device for performing at least part of an analytical process comprises a communicator to facilitate communication with the device, and a data handler to handle data of the analytical process and/or the device. In an embodiment, the device is a consumable device and/or a microfluidic device. A method for performing at least part of an analytical process using a device comprises the steps of: (a) introducing a sample into the device; (b) handling data associated with the test using a data handler of the device; and (c) facilitating communications about the test using a communicator of the device. In another embodiment, the method is performed using a consumable device and/or a microfluidic device.
The references of Veil, Cimino and Atkin disclose as previously discussed. The references, however, do not teach at least providing, via the contact interface, to a quality control bureau, at least one record of the contactless data listed in the read record command, based on a read record filter corresponding to the contact interface, wherein the read record filter is executed to implement the one or more security mechanisms on the contact and contactless interfaces by allowing the read record command to read records in accordance with the read record filter. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of executing quality control functions on the payment device with the read record filter that executes security mechanisms on the contact and contactless interfaces, and prevents contactless data from being read through the contact or the contactless interfaces until the payment device is used in a transaction. 
Therefore, the claims of the instant application are not obvious over Veil, Cimino and Atkin for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Veil, Cimino and Atkin because it will teach away from the methods of securing data in a payment device prior to delivery of the payment device to the customer. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERM/Examiner, Art Unit 3685


/JAMES D NIGH/Senior Examiner, Art Unit 3685